REGAN, Judge.
Plaintiff, Community Service League, Inc., as assignee of four claims arising under a labor union contract, instituted these suits against the defendants, Wilton J. Madere, Lloyd Delaneuville, Jerry Allen and Marshall Allen, which were consolidated for trial.
The defendants all pleaded the exceptions of no right or cause of action, which were maintained, according to the minutes of the court dated November 3, 1958.
On December 8, 1960, plaintiff appealed devolutively from the judgments maintaining defendants’ exceptions and defendants have moved that plaintiff’s appeals be dis*132missed because they were not filed within one year of the rendition of the judgments.
Our examination of the records discloses that no judgment was ever rendered or signed in any of these cases from which an appeal may have been taken. The only indication of the court’s disposition of the exceptions is found in a minute entry in each record, signed by the clerk of court. Therefore, since no final judgments have been rendered in these cases, the appeals are premature and are therefore dismissed without prejudice.
Appeals dismissed without prejudice.